Citation Nr: 1109922	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from April 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes the Veteran also perfected an appeal seeking an increased rating for posttraumatic stress disorder (PTSD).  In a January 2010 rating decision, the RO granted the Veteran's claim, increasing his PTSD rating from 30 percent to 50 percent disabling.  Thereafter, in a January 2010 statement, the Veteran indicated he was satisfied with the current rating of his PTSD.  Normally, after a veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, however, because the Veteran specifically indicated he was satisfied with the increased rating awarded in a January 2010 rating decision, the Board concludes the appeal has been satisfied and is no longer before the Board here. 

The RO received additional VA outpatient treatment records dating from July 2009 to January 2010 before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted included treatment for unrelated disorders.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of bilateral sensorineural hearing loss attributed to his military service; hearing loss was not diagnosed within one year of separation from the military.

2.  The Veteran does not currently have a diagnosis of tinnitus attributed to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's claimed tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in September 2007.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2007 letter also informed the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are in the file.  The Social Security Administration (SSA) was contacted, but indicated the Veteran never filed a disability claim with them and, therefore, no records could be provided.  The Veteran did not identify any private medical records relevant to his claim.  Indeed, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records and VA outpatient treatment records are completely silent as to complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran served in Vietnam as a petroleum storage specialist and, therefore, the Board concedes he was likely exposed to some amount of acoustic trauma while in the military.  Accordingly, the RO provided the Veteran appropriate VA examinations in December 2007 and June 2009.  At both times the examiners declined rendering a diagnosis or providing an opinion with respect to likely etiology because the examiners felt the acoustic results were unreliable and inconsistent.  The June 2009 VA examiner specifically indicated that the Veteran's pure tone thresholds were suspected to be better than the admitted responses.  Neither examiner objectively observed symptomatology warranting a diagnosis of hearing loss or tinnitus, but they also both concluded that the results of the examinations were not adequate for rating purposes.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Although neither of these examinations proffered reliable results, the Board concludes the VA has satisfied its duty to assist in this case.  As noted above, the RO afforded the Veteran a VA examination twice by two different VA audiologists.  Both examiners concluded the Veteran was distorting his hearing ability.  The June 2009 VA examiner further noted, "The [Veteran] was frequently reinstructed, however reliable and consistent behavioral responses could not be obtained."  

As indicated above, there simply is no medical evidence that the Veteran has ever been diagnosed with hearing loss or tinnitus.  Although the Veteran is capable of observing and attesting to his own symptomatology of hearing loss and tinnitus, see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), the Board finds the Veteran simply not credible.  That is, the Veteran has consistently been observed to be distorting his hearing ability by two different examiners.  During his December 2007 VA examination he reported to the examiner that his tinnitus began one year prior.  In contrast, the Veteran claimed in September 2007 and in November 2008 (within his claim and substantive appeal form) that his tinnitus (and hearing loss) began after an explosion in Vietnam during his military service.  In short, the inherent characteristics of the Veteran's statements regarding his symptomatology and even the continuity of his symptomatology have been inconsistent throughout the appellate time frame.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistent and, therefore, the Board places greater weight on the objective medical evidence.

For these reasons, the Board finds any additional efforts to provide the Veteran with a VA examination would be futile. 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because there is no medical evidence indicative of hearing loss within one year from the date of the Veteran's separation from service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his hearing loss and tinnitus are due to an explosion in Vietnam during his military service.

As explained in the VCAA section above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced in the military; for example, he is competent to discuss in-service exposure to acoustic trauma and symptomatology pertinent to hearing and tinnitus.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Additionally, as explained in the VCAA section above, the Veteran has proven to be an unreliable historian with respect to the continuity of his symptomatology as well as the current severity of his claimed disorders.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran at times, such as within his September 2007 claim and November 2008 substantive appeal form, claims his hearing loss and tinnitus began immediately after an explosion in Vietnam during his service in 1969.  In contrast, the Veteran told the December 2007 VA examiner that he first noticed tinnitus one year prior and he was not sure what caused it.  Similarly, he told the December 2007 VA examiner that he first noticed hearing loss "a couple of years ago." As explained in the VCAA section above, the RO afforded the Veteran a VA examination two times with two different VA audiologists.  Both audiologists concluded that no diagnosis or opinion regarding etiology could be rendered due to "inconsistent" and "unreliable" audiological findings.  The December 2007 VA examiner indicated the Veteran gave inconsistent responses during audiological testing and, therefore, the results do not provide an accurate representation of current hearing sensitivity.  Similarly, the June 2009 VA examiner suspected the Veteran's pure tone thresholds were better than admitted responses.  The examiner further noted that the Veteran was "frequently reinstructed," but "reliable and consistent behavioral responses could not be obtained."

Whether the Veteran is purposefully misrepresenting his symptomatology is unclear, but the Board finds the "inherent characteristics" of the Veteran's statements inconsistent.  Accordingly, the Board finds his lay statements have little, if any, probative value and the Board will assign higher probative weight to the objective medical evidence in this case.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2008), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran's hearing was tested within normal limits on entrance in an April 1969 examination.  On separation, the Veteran's auditory thresholds were not noted, but the Veteran was found to have normal hearing via a whisper test in January 1971.

The Veteran's DD-214 confirms the Veteran served in Vietnam as a petroleum storage specialist.  Although an explosion of any kind is not confirmed in the military records, in light of the nature of the Veteran's service, the Board conceded the Veteran was likely exposed to some amount of in-service acoustic trauma.

In any case, the military records do not show in-service incurrence of chronic hearing loss or tinnitus.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The pertinent inquiry then is whether the Veteran's current hearing loss and tinnitus can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, VA outpatient treatment records are completely silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  Indeed, the Veteran has never actually been medically diagnosed with hearing loss or tinnitus.

As indicated above, the Veteran was afforded VA examinations on two occasions, specifically in December 2007 and again in June 2009, but neither examiner could solicit reliable and consistent results from the Veteran in order to support a diagnosis.  The Board finds noteworthy that the December 2007 VA examiner specifically indicated the Veteran merely noticed hearing loss "a couple of years ago" and tinnitus "one year ago."  This is in stark contrast to the Veteran's contention that hearing loss and tinnitus began in 1969 while in Vietnam after an explosion.  The examiner also noted the Veteran had a post-service occupational history of five years working as an airplane parts manufacturer, with the use of hearing protection.

Both examiners found tympanometry revealing normal middle ear pressure, compliance and ear canal volume bilaterally.  Acoustic reflexes simply could not be reliably tested due to Veteran's distortion of his best efforts.  The June 2009 VA examiner indicated that distortion product otoacoustic emissions were present and robust 1000-8000 Hz bilaterally, "suggesting normal or near normal hearing sensitivity at those frequencies."  (Emphasis added).

In short, the medical evidence simply does not show the Veteran has ever been diagnosed with hearing loss and tinnitus.  In general, a lay person is capable of reporting symptoms with regard to hearing ability and tinnitus.  In this case, however, the Board finds the Veteran simply not credible for reasons explained above.  The objective medical evidence in this case does not support current diagnoses of hearing loss or tinnitus.  No medical professional, moreover, has ever linked the Veteran's complaints of hearing loss and tinnitus to any incident of his military service.

Service connection first and foremost requires evidence of a current disability; without such evidence, the Veteran's claims must fail.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board concludes service connection for hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


